EXHIBIT 10.5
     XXXXX INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS GRANTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
JOINT DEVELOPMENT AGREEMENT
     THIS JOINT DEVELOPMENT AGREEMENT (this “Agreement”) dated as of
November 26, 2008 (the “Effective Date”) is entered into between Medicis
Pharmaceutical Corporation, a Delaware corporation with offices located at 7720
North Dobson Road, Scottsdale, Arizona 85256 on behalf of itself and its
Affiliates (collectively, “Medicis”), and Impax Laboratories, Inc., a Delaware
corporation with offices located at 30831 Huntwood Avenue, Hayward, California
94544 on behalf of itself and its Affiliates (collectively, “Impax”).
     WHEREAS, Medicis is the owner or otherwise has rights to certain patents,
formulations and know-how related to its minocycline products marketed as of the
Effective Date under the trademark Solodyn® (the “Original Products”);
     WHEREAS, Impax has the expertise and know-how to conduct a joint
development program with Medicis to create a next generation derivative of the
Original Products and to research, develop and commercialize certain generic
drugs, and Impax has certain proprietary intellectual property that will be
useful to Medicis with respect to such next generation derivative of the
Original Products; and
     WHEREAS, Medicis desires to collaborate with Impax regarding the research
and development of (a) the next generation derivative of the Original Products,
and (b) certain generic drugs in exchange for a share of the Gross Profit (as
defined below), all on the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
          1.1 “XXXXX NDA” means the following NDA, which was approved prior to
the Effective Date: NDA #XXXXX.
          1.2 “XXXXX NDC” means the following NDCs: XXXXX.
          1.3 “XXXXX Products” means one or more products that are generic
equivalents of the products that are (a) marketed under the trademark XXXXX and
(b) approved pursuant the XXXXX NDA or a supplement thereto and/or sold under an
XXXXX NDC, in each case at any strength, dosage or form; provided that with
respect to any obligations on Impax under Section 5.1.1 or Medicis’ milestone
payment obligations under Sections 6.2(e) or (f), “XXXXX Product” shall mean
only the XXXXX mg strength.

 



--------------------------------------------------------------------------------



 



          1.4 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever.
          1.5 “ANDA” means an Abbreviated New Drug Application and any
supplements thereto.
          1.6 “ANDA Product” means each of the following products (including any
future packaging changes or pack sizes): (a) the XXXXX Products; (b) the XXXXX
Products; (c) the XXXXX Products; and (d) the XXXXX Products.
          1.7 “Authorized Product” means any product that is in the same form as
a New Product approved under a NDA held by Medicis or its sublicensee but is
relabeled and marketed as a generic product.
          1.8 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed the disclosing party to the receiving party pursuant to the
Confidentiality Agreement, this Agreement, the License Agreement or the
Distribution Agreement (as defined in the License Agreement), orally or in
written, electronic or tangible form, or otherwise obtained by the receiving
party through observation or examination of the disclosing party’s operations.
Confidential Information includes, but is not limited to, information about the
disclosing party’s financial condition and projections; business, marketing or
strategic plans; sales information, customer lists; price lists; databases;
trade secrets; product prototypes and designs; techniques, formulae, algorithms
and other non-public process information. Notwithstanding the foregoing,
Confidential Information of a party shall not include that portion of such
materials, information and data that, and only to the extent, the recipient can
establish by written documentation: (a) is known to the recipient as evidenced
by its written records before receipt thereof from the disclosing party, (b) is
disclosed to the recipient free of confidentiality obligations by a Third Party
who has the right to make such disclosure without obligations of
confidentiality, (c) is or becomes part of the public domain through no fault of
the recipient, or (d) the recipient can reasonably establish is independently
developed by persons on behalf of recipient without the use of the information
disclosed by the disclosing party.
          1.9 “Confidentiality Agreement” means the letter agreement dated
February 24, 2008 from David Greenbaum, counsel for Medicis Pharmaceutical
Corporation, to Roger Chin, counsel for Impax Laboratories, Inc.
          1.10 “Control” means with respect to any material, information, or
intellectual property right, that a party (a) owns such material, information,
or intellectual property right, or (b) has a license or right to use such
material, information, or intellectual property right, in each case with the
ability to grant to the other party access, a right to use, a license, or a
sublicense (as applicable) to such material, information, or intellectual
property right on the terms and

2



--------------------------------------------------------------------------------



 



conditions set forth herein, without violating the terms of any agreement or
other arrangement with any Third Party.
          1.11 “Cost of Sales” means, on a per ANDA Product basis and for a
given calendar quarter, the sum of the Manufacturing Costs, Distribution and
Sales Costs, and Third Party IP Costs for such ANDA Product sold during such
calendar quarter.
          1.12 “Development Plan” means the plan for the research and
development of the New Product, which plan shall be consistent with Section 2.1,
prepared by the parties and periodically updated upon mutual written agreement
of the parties.
          1.13 “Development Program” means the development program described in
Section 2.1.
          1.14 “Diligent Efforts” means with respect to the research,
development or commercialization of a product, as applicable, efforts and
resources commonly used in the pharmaceutical industry for a product at a
similar stage of research, development or commercialization, and having similar
market potential. Diligent Efforts shall be determined by taking into account
the characteristics of the product, the technical risk and stage of research,
development, or commercialization of the product, the cost-effectiveness of
efforts or resources applied towards such product, the competitiveness of
alternative Third Party products that are or are expected to be in the relevant
marketplace, the regulatory and business environment, the likelihood of
achieving the goal of such research or of obtaining regulatory approval and
product reimbursement (as applicable), the profitability of the product (without
taking into account any payments to be made to other party pursuant to this
Agreement) and the relative potential for product liability exposure. Diligent
Efforts shall be determined on a product and market basis, and it is anticipated
that the level of efforts and resources will change over time reflecting changes
in the status of the product or the market involved.
          1.15 “Distribution and Sales Costs” means, on a per ANDA Product basis
and for a given calendar quarter, (a) an amount equal to XXXXX% of Net Sales of
such ANDA Product during such quarter, which amount shall serve as an estimate
of the costs for the distribution of such ANDA Product by Impax for use or sale
in the Territory, including freight, insurance and other costs of shipping such
ANDA Product, (b) an amount equal to XXXXX% of Net Sales of such ANDA Product in
the Territory during such quarter, which amount shall serve as an estimate of
the costs of marketing, selling and promoting such ANDA Product, and (c) the
actual direct cost incurred with respect to XXXXX.
          1.16 “XXXXX NDA” means the following NDA, which was approved prior to
the Effective Date: NDA #XXXXX.
          1.17 “XXXXX NDC” means the following NDCs: XXXXX.
          1.18 “XXXXX Products” means one or more products that are generic
equivalents of the products that are (a) marketed under the trademark XXXXX and
(b) approved pursuant the XXXXX NDA or a supplement thereto and/or sold under a
XXXXX NDC, in each case at any strength, dosage or form; provided that with
respect to any obligations on Impax

3



--------------------------------------------------------------------------------



 



under Section 5.1.1, “XXXXX Product” shall mean only the XXXXX strengths and
further provided that Impax’s obligations under Section 5.1.2 and XXXXX Product,
as defined below.
          1.19 “XXXXX Product” means the XXXXX Product.
          1.20 “Exclusion Lists” mean: (a) the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov);
and (b) the General Services Administration’s List of Parties Excluded from
Federal Programs (available through the Internet at http://www.epls.gov).
          1.21 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.22 “FD&C Act” means the United States Federal Food, Drug and
Cosmetic Act, as may be amended from time to time.
          1.23 “Gross Profit” means, on a per ANDA Product basis and for a given
calendar quarter, the remainder, if any, that results from Net Sales of such
ANDA Product in the Territory minus the Cost of Sales of such ANDA Product.
XXXXX.
          1.24 “Impax Know-How Rights” means all trade secret and other know-how
rights in and to all data, information, compositions and other technology
(including, but not limited to, formulae, procedures, protocols, techniques and
results of experimentation and testing) which are necessary or useful to make,
use, develop or sell the New Product and which Impax Controls as of the
Effective Date or during the term of this Agreement; provided, however, that the
foregoing shall not apply to any trade secret or other know-how rights in and to
all data, information, compositions or other technology that that (a) is
Controlled by an entity that becomes an Affiliate of Impax as a result of such
entity’s or its Affiliate’s acquisition of Impax and (b) was Controlled by such
entity prior to such acquisition.
          1.25 “Impax IP Rights” means the Impax Patent Rights and Impax
Know-How Rights.
          1.26 “Impax Patent Rights” means all patents and patent applications
(including utility, model and design patents and certificates of invention) in
any country of the world that claim or cover the New Product or the manufacture
or use thereof and that Impax (but not including any entity that first becomes
an Affiliate of Impax after the Effective Date) Controls as of the Effective
Date or during the term of this Agreement; provided, however, that the foregoing
shall not apply to any patent or patent application that (a) is Controlled by an
entity that becomes an Affiliate of Impax as a result of such entity’s or its
Affiliate’s acquisition of Impax and (b) was Controlled by such entity prior to
such acquisition.
          1.27 “Ineligible Person” means a person who: (a) is currently
excluded, debarred, suspended, or otherwise ineligible to participate in the
Federal health care programs or in Federal procurement or non-procurement
programs; or (b) has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. § 1320a-7(a), but has not yet been excluded, debarred,
suspended, or otherwise declared ineligible.

4



--------------------------------------------------------------------------------



 



          1.28 “License Agreement” means the License and Settlement Agreement
between Medicis and Impax dated as of the Effective Date.
          1.29 “Manufacturing Costs” means (a) the delivered cost to Impax of an
ANDA Product for use or sale in the Territory if a Third Party is the
manufacturer of such ANDA Product, or (b) where Impax is itself the
manufacturer, the sum of Materials Costs, labor costs, Overhead and Freight And
Taxes incurred by Impax to produce such ANDA Product for use or sale in the
Territory, including the costs of rejected or failed batches of such ANDA
Product. As used herein, “Materials Cost” means Impax’s procurement costs for
(i) raw materials (both active and inactive ingredients), and (ii) packaging,
labeling and storing materials, incurred in connection with the manufacture,
testing, labeling, purchasing and distribution of such ANDA Product; “Overhead”
means all indirect costs of manufacturing such ANDA Product including, without
limitation, insurance, inspection, testing, quality control and quality
assurance, depreciation, maintenance and repair costs, all as determined in
accordance with the U.S. GAAP, and “Freight And Taxes” means all insurance,
freight and shipping charges, import taxes and duties and similar taxes and
duties levied by the United States or other government entity with jurisdiction,
and port and loading charges, all to the extent not already deducted under
Distribution and Sales Costs.
          1.30 “NDA” means a New Drug Application as defined in the FD&C Act or
FDA Regulations (21 CFR).
          1.31 “Net Sales” means, with respect to a given ANDA Product or New
Product, the aggregate gross price of such ANDA Product or New Product received,
in the case of an ANDA Product, by Impax or its sublicensees or, in the case of
a New Product, by Medicis or its sublicensees (except with respect to a
sublicensee’s sales of Authorized Products), in each case from unaffiliated
retailers, distributors or other customers, less the sum of the following items,
all of which must directly relate to the sale and distribution of such ANDA
Product or New Product and be determined in accordance with GAAP applied in a
manner consistent with past practices of the applicable party: (a) returns,
credits, rebates, discounts, allowances, promotional payments, free goods,
chargebacks and other price reduction programs customary to the trade or
required by law, (b) actual packaging, freight and insurance costs incurred in
transporting such New Product in final form to customers (this clause (b) shall
not apply to ANDA Products, for which an allowance has already been incorporated
into Distribution and Sales Costs), (c) sales, valued-added and other taxes, (d)
customs duties, surcharges and other governmental charges, (e) administrative
fees, marketing fees and other similar fees, payments or credits paid to
unaffiliated third parties customary to the trade or required by law, and
(f) commercially reasonable write-offs for doubtful accounts. Sales between or
among a party and its Affiliates shall not be included in Net Sales unless such
party or its Affiliates are the end user of such ANDA Product or New Product, as
applicable.
          1.32 “New Product” means (a) a product that (i) contains XXXXX and
(ii) is to be developed by the parties under this Agreement with the goal of
achieving the Target Product Profile, or (b) any other product agreed to in
writing by the parties to serve as a substitute for the product described in
subsection (a) above (in which case the product descried in subsection (a) shall
cease to be a “New Product”), in each case including any XXXXX.

5



--------------------------------------------------------------------------------



 



          1.33 “New Product Technology” means all discoveries, inventions,
improvements and other technology that is developed by Impax, Medicis or both in
the conduct of the Development Program.
          1.34 “Non-Specific Technology” means any of the New Product Technology
(including without limitation manufacturing processes) that is not specific to
the New Product.
          1.35 “XXXXX NDA” means the following NDA, which was approved prior to
the Effective Date: NDA #XXXXX.
          1.36 “XXXXX NDC” means the following NDCs: XXXXX.
          1.37 “XXXXX Products” means one or more products that are generic
equivalents of the products that are (a) marketed under the trademark XXXXX and
(b) approved pursuant the XXXXX NDA or a supplement thereto and/or sold under an
XXXXX NDC, in each case at any strength, dosage or form; provided that with
respect to any obligations on Impax under Sections 5.1.1 and 5.1.2 and XXXXX
strength.
          1.38 “Oral Acne Field” means the treatment or palliation of acne
(including acne rosacea) through an oral administration.
          1.39 “Regulatory Approval” means, with respect to a particular
regulatory jurisdiction, the approval of a NDA or its equivalent in such
regulatory jurisdiction by the applicable regulatory authority in such
regulatory jurisdiction and such other regulatory approvals as are required in
order to market the New Product in such regulatory jurisdiction.
          1.40 “XXXXX NDA” means the following NDA, which was approved prior to
the Effective Date: NDA #XXXXX.
          1.41 “XXXXX NDC” means the following NDCs: XXXXX.
          1.42 “XXXXX Products” means one or more products that are generic
equivalents to the products that are (a) marketed under the trademark XXXXX and
(b) approved pursuant the XXXXX NDA or a supplement thereto and/or sold under a
XXXXX NDC, in each case at any strength, dosage or form; provided that with
respect to any obligations on Impax under Section 5.1.1 and XXXXX strength.
          1.43 “Steering Committee” means the committee composed of
representatives of Impax and Medicis described in Section 2.3 below.
          1.44 “Target Product Profile” means the product criteria set forth in
Exhibit A.
          1.45 “Territory” means the United States of America including its
territories and possessions.
          1.46 “Third Party” means any person or entity other than Medicis or
Impax.

6



--------------------------------------------------------------------------------



 



          1.47 “Third Party IP Costs” means, on a per ANDA Product basis and for
a given calendar quarter, the royalties and other payments (including upfront
fees and milestone payments) paid by Impax to a Third Party in consideration for
a license or other rights to intellectual property necessary or useful for the
manufacture, development, commercialization, use, or sale of such ANDA Product
in the Territory.
          1.48 “Valid Claim” means a claim in an issued patent, whether such
patent issues before, on or after the Effective Date, in the Impax Patent Rights
or any issued patent owned by Medicis pursuant to Section 3.3, in each case that
has not: (a) expired or been canceled; (b) been declared invalid by a decision
of a court or other appropriate body of competent jurisdiction from which no
appeal has been timely taken or may be taken (e.g., as a result of denial of a
petition for writ of certiorari); (c) been admitted to be invalid or
unenforceable through reissue or disclaimer, provided that actions taken during
reexamination shall not, prior to the issuance of a final certificate of
reexamination, be construed as admissions of invalidity or unenforceability of
the claims contained in such patent prior to the initiation of such
reexamination; or (d) been abandoned.
     2. DEVELOPMENT PROGRAM; STEERING COMMITTEE.
          2.1 Overview. The goal of the Development Program is to develop the
New Product. Each party’s obligations under the Development Program shall be as
set forth in this Section 2.1 or as agreed in writing by the parties after the
Effective Date. Each party shall use commercially reasonable efforts to timely
conduct its obligations under the Development Programs in accordance with the
Development Plan. Subject to Medicis’ payment of the amount set forth in
Section 6.1, each party shall bear its own costs to conduct its obligations
under the Development Program. Impax shall use commercially reasonable efforts
to use its proprietary technology in existence as of the Effective Date to
formulate a product that meets or approaches the Target Product Profile and to
perform standard in vitro analytic testing upon such resulting New Product to
determine whether it meets the Target Product Profile criteria. Without limiting
the generality of the foregoing, Impax shall perform no more than three (3) in
vivo pharmacokinetic studies upon such New Product to determine whether it meets
the Target Product Profile criteria. Impax shall also provide a reasonable
amount of technical advice to Medicis with respect to pre-clinical manufacturing
scale up work for the New Product. For clarity, Impax shall not have any
obligation to (i) perform more than three (3) in vivo pharmacokinetic studies in
the course of performing the Development Program, (ii) perform any manufacturing
scale up work for the New Product, (iii) manufacture the New Product for
clinical (except for the 3 pharmacokinetic studies described above) or
commercial use, (iv) make any filings with the FDA or any other regulatory
agency with respect to the New Product, (v) conduct any clinical trials for the
New Product (except for the 3 pharmacokinetic studies described above) or
(vi) conduct any commercialization-related activities with respect to the New
Product. Impax shall not incorporate any know-how, patented technology or other
intellectual property Controlled by Impax into the New Product, the New Product
Technology or the manufacturing process therefor without notifying Medicis in
writing. If Medicis notifies Impax in writing, within thirty (30) days of
Impax’s notice, that Medicis, based on its freedom to operate analysis, has a
good faith concern that the use of such know-how, technology or intellectual
property with respect to the New Product may infringe the intellectual property
of a Third Party, then the parties will discuss such matter and, if such
discussion does not reasonably resolve Medicis’ concern, then Medicis will
notify Impax in writing within thirty (30) days of such discussion and Impax,
following receipt of such notice, will not incorporate such know-how, technology
or intellectual property into the New Product.

7



--------------------------------------------------------------------------------



 



          2.2 Amendment of Development Plan. The Development Plan may be amended
from time to time by mutual written agreement of the parties or by the Steering
Committee pursuant to Section 2.3.1.
          2.3 Steering Committee.
               2.3.1 Composition of the Steering Committee. The Steering
Committee shall foster the collaborative relationship between the parties and
shall in particular monitor the progress of the Development Program and Impax’s
progress with respect to the ANDA Products. The Steering Committee shall be
comprised of two (2) named representatives of Impax and two (2) named
representatives of Medicis. Each party shall appoint its respective
representatives to the Steering Committee from time to time, and may substitute
one or more of its representatives, in its sole discretion, effective upon
notice to the other party of such change but shall use commercially reasonable
efforts to maintain stability of Steering Committee representation. The Steering
Committee shall not have the power to amend the terms of this Agreement but
shall have the power to change the Development Plan upon agreement of at least
one (1) representative of the Steering Committee from each party.
               2.3.2 Meetings. The Steering Committee shall meet not less than
four (4) times each calendar year, on such dates and at such times and places as
agreed to by Impax and Medicis, alternating between Scottsdale, Arizona and
Hayward, California or such other locations as the parties shall agree,
including without limitation via teleconference. At such meetings, the Steering
Committee shall discuss the progress of the Development Program and set
priorities therefor.
               2.3.3 Committee Actions. Any approval, determination or other
action agreed to by all of the members of the Steering Committee present at the
relevant Steering Committee meeting shall be the approval, determination or
other action of the Steering Committee; provided, however, that at least one
(1) representative of each party is present at such meeting, and that such
approval, determination or other action is documented in (a) a writing signed by
a representative of each party at such meeting or (b) the approved minutes for
such meeting. The Steering Committee also may act by unanimous written consent
without a meeting or between meetings.
               2.3.4 Steering Committee Minutes and Reports. One representative
of each party shall be designated to take minutes of each Steering Committee
meeting. Within fifteen (15) days following each Steering Committee meeting
during the term of the Agreement, the Steering Committee shall prepare and
provide to each party a reasonably detailed written report which shall summarize
the outcome of the meeting.
               2.3.5 Term. The term of the Steering Committee shall commence on
the Effective Date and continue until Impax has completed its obligations under
the Development Plan.
          2.4 Records. Impax shall maintain complete and accurate records of all
work it conducts under the Development Program and all results, data and
developments made in connection therewith. Such records shall be complete and
accurate and shall fully and properly

8



--------------------------------------------------------------------------------



 



reflect all work done and results achieved in the performance of the Development
Program in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes. Medicis shall have the right to review and copy
such records (including raw data and scientific notebooks) at reasonable times
to the extent necessary for Medicis to exercise its rights under this Agreement
with respect to New Product Technology and the development and commercialization
of the New Product.
          2.5 Reports. Within thirty (30) days following the end of each
calendar quarter during the term of the Development Program, Impax shall prepare
and deliver to Medicis a written summary report which shall describe the
research performed to date under the Development Program and all results,
analysis and conclusions thereof.
     3. INTELLECTUAL PROPERTY.
          3.1 Research License. During the term of the Development Program,
Medicis hereby grants to Impax a fully paid, non-exclusive, non-transferable
(except as permitted in Section 11.6) license (without the right to grant
sublicenses), under all patents, know-how and other intellectual property rights
Controlled by Medicis, for the sole purpose of conducting the Development
Program. Prior to engaging any subcontractors to perform work under the
Development Program, Impax shall notify Medicis in writing of the names and
addresses of the subcontractors so that Medicis may screen such subcontractors
against the Exclusion Lists and any other legal requirements. If, within
fourteen (14) days following submission of the list to Medicis, Medicis does not
object to the use of such subcontractors on the basis that such subcontractors
fail to comply with the foregoing requirements or the representations under
Section 9.2, Impax may proceed with use of such subcontractors. The foregoing
shall not relieve Impax of its requirements under Section 9.2.
          3.2 License Grants.
               3.2.1 Subject to the terms and conditions of this Agreement,
Impax hereby grants to Medicis an exclusive, royalty-bearing, irrevocable,
non-transferable (except as permitted in Section 11.6), worldwide license (with
the right to grant sublicenses through multiple tiers) under the Impax IP
Rights, to make, have made, use, offer for sale, sell and import the New
Product.
               3.2.2 Subject to the terms and conditions of this Agreement,
Medicis hereby grants to Impax a perpetual, royalty-free, fully paid,
irrevocable, non-transferable (except as permitted in Section 11.6), worldwide
exclusive license (with the right to grant sublicenses through multiple tiers)
under the patent and other intellectual property rights owned by Medicis
pursuant to Section 3.3, to make, have made, use, offer for sale and import the
Non-Specific Technology for all uses outside the Oral Acne Field.
          3.3 New Product Technology. Impax shall promptly disclose to Medicis
all New Product Technology. Medicis shall solely own all right, title and
interest in and to the New Product Technology and all patent and other
intellectual property rights therein. Impax hereby assigns to Medicis all of its
right, title and interest in and to the New Product Technology and all patent
and other intellectual property rights therein. Impax shall perform, during and
after the

9



--------------------------------------------------------------------------------



 



term of this Agreement, all acts that Medicis reasonably deems necessary or
desirable to permit and assist Medicis, at Medicis’ expense, in obtaining,
perfecting and enforcing the full benefits, enjoyment, rights and title
throughout the world in the New Product Technology and all patent and other
intellectual property rights therein. If Medicis is unable for any reason, after
commercially reasonable efforts, to secure Impax’s signature to any document
required to file, prosecute, register or memorialize the assignment of any
rights to the New Product Technology as provided under this Agreement, Impax
hereby irrevocably designates and appoints Medicis and Medicis’ duly authorized
officers and agents as Impax’s agents and attorneys-in-fact to act for and on
Impax’s behalf and instead of Impax to take all lawfully permitted acts to
further the filing, prosecution, registration, memorialization of assignment,
issuance and enforcement of such rights, all with the same legal force and
effect as if executed by Impax. The foregoing is deemed a power coupled with an
interest and is irrevocable. Medicis shall have the world-wide right to control
the drafting, filing, prosecution, maintenance and enforcement of patents
covering the New Product Technology.
          3.4 No Implied Licenses. Except as explicitly set forth in this
Agreement, neither party grants to the other party any license, express or
implied, under its patents or other intellectual property.
     4. DEVELOPMENT AND COMMERCIALIZATION OF NEW PRODUCT
          4.1 Marketing of the New Product. Medicis shall have the sole right to
make, use, sell, distribute, market, exploit or otherwise commercialize the New
Product. Medicis shall use Diligent Efforts to obtain Regulatory Approval for
the New Product in the Territory. Medicis’ efforts with respect to the
commercialization of the New Product shall be in the sole discretion of Medicis.
Impax acknowledges and agrees that it shall have no right under this Agreement
to make, have made, use, sell, distribute, market, exploit or otherwise
commercialize the New Product except in the course of performing its obligations
under the Development Program.
          4.2 Exclusive Relationship. The parties acknowledge and agree that
Impax will obtain access to Confidential Information of Medicis with respect to
the Original Products and any development work relating to the New Product, all
of which may provide Impax with a competitive advantage. Accordingly, during the
term of this Agreement and for XXXXX thereafter (unless this Agreement is
terminated on account of Medicis’ uncured material breach of its payment
obligations under this Agreement), Impax shall not, and nor shall Impax directly
or indirectly encourage or assist any Third Party to, develop and/or
commercialize any product that contains XXXXX; provided, however, that such
restriction shall not apply to XXXXX.
     5. DEVELOPMENT AND COMMERCIALIZATION OF ANDA PRODUCTS
          5.1 Development.
               5.1.1 General Obligation. Impax shall use Diligent Efforts to
obtain Regulatory Approval in the Territory for each ANDA Product.

10



--------------------------------------------------------------------------------



 



               5.1.2 Specific Obligations. In addition to the obligations set
forth in Section 5.1.1, Impax shall have the obligations set forth in this
Section 5.1.2 solely with respect to the XXXXX Product and the XXXXX Product.
Impax shall, to the extent it has not already done so prior to the Effective
Date, conduct an in vivo bioequivalence study for each such ANDA Product. If
such study demonstrates bioequivalence, then Impax shall file an ANDA for such
ANDA Product. If such study does not demonstrate bioequivalence, Impax shall
conduct a second in vivo bioequivalence study for such ANDA Product. If such
second study demonstrates bioequivalence, then Impax shall file an ANDA for such
ANDA Product.
          5.2 Commercialization. Following the FDA’s approval of Impax’s ANDA
for an ANDA Product, Impax shall use Diligent Efforts to commercialize such ANDA
Product in the Territory; provided, however, that Impax shall not have any
obligation to launch or continue commercialization in the Territory of any ANDA
Product at any time when Impax does not have either (a) a license to all patents
and patent applications in the Territory that may claim such ANDA Product or its
manufacture or use, unless Impax is able to obtain such license on commercially
reasonable terms as determined by Impax, or (b) a final, unappealable resolution
in Impax’s favor of all claims that such ANDA Product or its manufacture or use
infringes a patent in the Territory. Impax shall comply with all applicable laws
and regulations in connection with its research, development and
commercialization activities for each ANDA Product in the Territory.
          5.3 Reports. Within thirty (30) days following the end of each
calendar quarter during the term of this Agreement, Impax shall prepare and
deliver to Medicis a written summary report which shall describe its regulatory
and commercialization efforts with respect to the ANDA Products.
          5.4 Right of Negotiation. If Impax decides to develop a product that
is a generic equivalent of a product that is marketed under the XXXXX, XXXXX,
XXXXX or XXXXX trademark but is not an XXXXX Product, XXXXX Product, XXXXX
Product or XXXXX Product, then Impax shall promptly notify Medicis in writing.
If Medicis is interested in co-developing such product with Impax, then Medicis
shall provide Impax, within thirty (30) days after Impax’s notice, with a
written proposal of the terms under which the parties would co-develop such
product. Impax shall notify Medicis within thirty (30) days of receipt of
Medicis’ proposal whether, based on such proposal, it is interested in engaging
in negotiations with Medicis regarding the terms under which the parties would
co-develop such product. Medicis’ right of negotiation pursuant to this
Section 5.4 shall expire with respect to a particular product at the earliest
of: (1) thirty (30) days after Impax’s first notice pursuant to this
Section 5.4, if Medicis has already not provided Impax with the proposal
specified above; (2) Medicis’ receipt of notice from Impax that it is not
interested in engaging in negotiations with Medicis regarding the terms under
which the parties would co-develop such product; (3) sixty (60) days after
Medicis’ receipt of notice from Impax that it is interested in engaging in
negotiations with Medicis regarding the terms under which the parties would
co-develop such product, if the parties have not entered into a written
agreement for such co-development (such agreement, a “Co-Development Agreement”)
and (4) the date of the parties’ entry into a Co-Development Agreement.
     6. FINANCIAL CONSIDERATIONS.
          6.1 Upfront Payment. Within five (5) business days after the Effective
Date, Medicis shall pay to Impax a non-creditable, non-refundable payment of
Forty Million United States Dollars ($40,000,000 USD).
          6.2 Milestone Payments. Medicis shall pay to Impax the following
non-creditable, non-refundable milestone payments set forth in the following
table after the first achievement of the corresponding milestone:

11



--------------------------------------------------------------------------------



 



      Milestone Event   Milestone Payment
(a) XXXXX
  XXXXX
 
   
(b) XXXXX
  XXXXX
 
   
(c) XXXXX
  Five Million United States Dollars
($5,000,000 USD)
 
   
(d) XXXXX
  XXXXX
 
   
(e) XXXXX
  XXXXX
 
   
(f) XXXXX
  XXXXX

Each such milestone payment shall be payable only once pursuant to this
Section 6.2. Such payment shall be made within thirty (30) days after the
initial achievement of such milestone; provided, however, that Medicis shall not
be obligated to make the milestone payment described in subsection (c) above
before January 1, 2009, Medicis shall not be obligated to make the milestone
payment described in subsection (d) above before XXXXX, and Medicis shall not be
obligated to make either of the milestone payments described in subsections
(e) and (f) above before XXXXX.
          6.3 Revenue Sharing for ANDA Products. Subject to the terms and
conditions of this Agreement, within sixty (60) days following the end of each
calendar quarter, Impax shall pay to Medicis fifty percent (50%) of all Gross
Profit accrued during such calendar quarter. Medicis’ right to receive a share
of the Gross Profit under this Section 6.3 with respect to an ANDA Product shall
expire, on an ANDA Product-by-ANDA Product basis, ten (10) years after the first
commercial sale by Impax of such ANDA Product in the Territory after the
applicable ANDA has been approved by the FDA. Each payment made under this
Section 6.3 shall be accompanied by a written report stating the number and
description of all ANDA Products sold in the Territory during the relevant
calendar quarter; a detailed breakdown of the Cost of Sales associated
therewith; the gross sales associated therewith; the calculation of Net Sales
thereon, including without limitation the amount of any deduction provided for
in the definition of Net Sales; and the calculation of Gross Profits therefrom.
          6.4 Royalty Payments for New Product. Subject to the terms and
conditions of this Agreement, Medicis shall pay to Impax (a) XXXXX, and (b)
XXXXX. Impax’s right to receive royalties under this Section 6.4 shall expire,
on a New Product-by-New Product basis, eight (8) years after the first
commercial sale of such New Product in the Territory. All royalties due under
this Section 6.4 shall be paid quarterly within sixty (60) days after the end of
the relevant calendar quarter for which royalties are due. Each royalty payment
shall be accompanied by a written report stating the number and description of
all New Products sold during the relevant calendar quarter; the gross sales
associated therewith; and the calculation of Net Sales thereon, including
without limitation the amount of any deduction provided for in the definition of
Net Sales. Notwithstanding the foregoing, any sales of New Product by Medicis to
a distributor or sublicensee for the purpose of creating an Authorized Product
and sold by Medicis shall not be subject to the foregoing royalty, but any
revenues Medicis receives from the sale of such Authorized Product by such
distributor or sublicensee shall be subject to the revenue share in Section 6.5
below.

12



--------------------------------------------------------------------------------



 



          6.5 Revenue Sharing for Authorized Products. Subject to the terms and
conditions of this Agreement, Medicis shall pay to Impax XXXXX percent (XXXXX%)
of all amounts received by Medicis on account of the sale of Authorized
Products. Impax’s right to receive a share of such amounts shall expire, on an
Authorized Product-by-Authorized Product basis, eight (8) years after the first
commercial sale of such Authorized Product in the Territory. All payments due
under this Section 6.5 shall be paid quarterly within sixty (60) days after the
end of the relevant calendar quarter for which royalties are due. Each royalty
payment shall be accompanied by a written report stating the number and
description of all Authorized Products sold during the relevant calendar
quarter; the gross sales associated therewith; and the amounts received by
Medicis on account of such gross sales.
          6.6 Taxes. A party responsible for a payment under Sections 6.1, 6.2,
6.3, 6.4 or 6.5 (the “Payor”) shall be responsible for and may withhold from
payments made to the other party (the "Payee”) under this Agreement any taxes
required to be withheld by the Payor under applicable law. Accordingly, if any
such taxes are levied on such payments due hereunder (“Withholding Taxes”), the
Payor shall (i) deduct the Withholding Taxes from the payment amount, (ii) pay
all applicable Withholding Taxes to the proper taxing authority, and (iii) send
evidence of the obligation together with proof of tax payment to the Payee
within sixty (60) days following that tax payment.
          6.7 Audit Rights. On no less than five (5) business days notice from
the Payee, the Payor shall make all such records, books of account, information
and data concerning the applicable payments owing under Section 6.3, 6.4 or 6.5
(which in the case of payments made pursuant to Section 6.3 shall include
records of Impax’s manufacture of ANDA Products or to the extent in Impax’s
possession, the manufacture of ANDA Products on behalf of Impax by its Third
Party contract manufacturer), available for inspection during normal business
hours, by an independent auditor selected by the Payee and reasonably acceptable
to the Payer, for the purpose of an audit to determine the accuracy of the
reports delivered and amounts paid by the Payor pursuant to Section 6.3, 6.4 or
6.5; provided that the Payee may not request such inspection more than once in
any calendar year unless a discrepancy has been identified by the Payee and such
audit shall be limited to records, books of account, information and data
pertaining to payments made pursuant to Section 6.3, 6.4 or 6.5 during the
preceding three calendar years. Upon reasonable belief of discrepancy or
dispute, the Payee’s external auditors shall be entitled to take copies or
extracts from such records, books of account, information and data (but only to
the extent related to the contractual obligations set out in this Agreement)
during any review or audit. Prior to the initiation of any audit pursuant to
this Section 6.7, the external auditor shall sign a confidentiality agreement
with the Payor providing that, as between the external auditor and the Payor,
such records, books of account, information and data shall be treated as
Confidential Information of the Payor but may be disclosed to the Payee solely
to the extent necessary to document a discrepancy in any reports delivered and
amounts paid by the Payor pursuant to Section 6.3, 6.4 or 6.5. The Payee shall
be solely responsible for its costs in making any such audit, unless the Payee
identifies a discrepancy in favor of the Payor in the calculation of the share
of Gross Profit or royalty or other payment owed, as applicable, under this
Agreement in any calendar year from those properly payable for that calendar
year of five percent (5%) or greater, in which event the Payor shall be solely
responsible for the reasonable cost of such audit and pay the Payee any
underpayment. All information disclosed by the Payor pursuant to this Section
shall be deemed Confidential Information of the Payor.

13



--------------------------------------------------------------------------------



 



     7. TERM AND TERMINATION.
          7.1 Term. Subject to Section 7.2 below, this Agreement shall expire on
the latest of (a) expiration of Medicis’ obligation to pay royalties to Impax
under Section 6.4, (b) expiration of Medicis’ obligation to pay make Authorized
Product-based payments to Impax under Section 6.5, and (c) expiration of Impax’s
obligation to pay royalties to Medicis under Section 6.3. The license grants
under Section 3.2 shall survive any such expiration in accordance with the terms
of Section 3.2.
          7.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within thirty
(30) days after receipt of express written notice thereof by the non-breaching
party.
          7.3 Effect of Expiration or Termination.
               7.3.1 Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination.
               7.3.2 The provisions of Sections 3.2, 3.3, 4.2 (for the term
described therein), 6.7 (for three years after expiration), 7.3.1, 7.3.2, 8, 10
and 11 shall survive the expiration of this Agreement.
               7.3.3 The provisions of Sections 3.2, 3.3, 4.2 (for the term
described therein), 6.2, 6.3 (for the term described therein), 6.4 (for the term
described therein), 6.5 (for the term described therein), 6.6 (for the term of
the payment obligations pursuant to Sections 6.1 through 6.5), 6.7 (for three
years after termination), 7.3.1, 7.3.3, 8, 10 and 11 shall survive the
termination of this Agreement for any reason.
     8. CONFIDENTIALITY.
          8.1 Confidentiality. Until the last to expire of this Agreement, the
License Agreement or the Distribution Agreement (as defined in the License
Agreement), and for a period of five (5) years following the expiration or
earlier termination hereof or thereof, except with respect to any Confidential
Information constituting a trade secret in which case the receiving party’s
obligation continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade secret,
each party shall maintain in confidence all Confidential Information disclosed
by the other party, and shall not use, grant the use of or disclose to any Third
Party the Confidential Information of the other party other than as expressly
permitted hereby. Each party shall notify the other promptly upon discovery of
any unauthorized use or disclosure of the other party’s Confidential
Information.
          8.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, permitted
subcontractors and contract manufacturers who need to know such information to
accomplish the purposes of this Agreement (collectively, “Permitted

14



--------------------------------------------------------------------------------



 



Recipients”); provided such Permitted Recipients are bound to maintain such
Confidential Information in confidence at least to the same extent as set forth
in Section 8.1.
          8.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party to the extent such disclosure is
reasonably necessary (a) for prosecuting or defending litigation or complying
with a court order, or applicable law, governmental regulations or
investigation, and (b) in the case of Medicis as the receiving party to conduct
pre-clinical or clinical trials of the New Product, provided that if a party is
required by court order, law or regulation to make any such disclosure of the
other party’s Confidential Information it will give reasonable advance notice to
the other party of such disclosure requirement and will use good faith efforts
to assist such other party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed.
          8.4 Limitation of Disclosure. The parties agree that, except as
otherwise may be required by applicable laws, regulations, rules or orders,
including without limitation the rules and regulations promulgated by the United
States Securities and Exchange Commission, or any regulations of any national
securities exchange, and except as may be authorized in Section 8.5, no
information concerning this Agreement and the transactions contemplated herein
shall be made public by either party without the prior written consent of the
other.
          8.5 Publicity. Neither party shall make any publicity releases,
interviews or other non-confidential dissemination of information concerning
this Agreement or its terms, or either party’s performance hereunder, to
communication media, financial analysts or others without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding anything to the contrary in this
Agreement, the parties understand and agree that either party, may, if so
required, disclose some or all of the information included in this Agreement or
other Confidential Information of the other party (a) in order to comply with
its obligations under the law, including the United States Securities Act of
1933 and the United States Securities Exchange Act of 1934; (b) in order to
comply with the listing standards or agreements of any national or international
securities exchange or the NASDAQ Stock Market or New York Stock Exchange or
other similar laws of a governmental authority; (c) to respond to an inquiry of
a governmental authority or regulatory authority as required by law; or (d) in a
judicial, administrative or arbitration proceeding. In any such event the party
making such disclosure shall (i) provide the other party with as much advance
notice as reasonably practicable of the required disclosure, (ii) cooperate with
the other party in any attempt to prevent or limit the disclosure, and
(iii) limit any disclosure to the specific purpose at issue. In connection with
any filing of a copy of this Agreement with the Securities and Exchange
Commission, the filing party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other party informed
as the planned filing (including, but not limited to providing the other party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other party regarding such confidential treatment.
     9. REPRESENTATIONS AND WARRANTIES.
          9.1 Mutual Representations. Each party hereby represents and warrants
to the other party that:

15



--------------------------------------------------------------------------------



 



               (a) the person executing this Agreement is authorized to execute
this Agreement;
               (b) this Agreement is legal and valid and the obligations binding
upon such party are enforceable by their terms; and
               (c) the execution, delivery and performance of this Agreement
does not conflict with any agreement, instrument or understanding, oral or
written, to which such party may be bound, nor violate any law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.
          9.2 Compliance. Impax hereby represents, warrants and covenants to
Medicis that:
               (a) neither it nor its subcontractors, nor any of its or its
subcontractors’ personnel have been nor are disqualified or debarred under
Section 306 of the Federal Food, Drug and Cosmetic Act (as amended by the
Generic Drug Enforcement Act of 1992), 21 U.S.C. § 336;
               (b) neither it nor its subcontractors shall use in any capacity
the services of any person debarred, disqualified or under investigation under
the provisions of the Section 306 of the Federal Food, Drug and Cosmetic Act (as
amended by the Generic Drug Enforcement Act of 1992), 21 U.S.C. § 336, and will
notify Medicis immediately in the event Impax is made aware of any investigation
or proceeding for debarment;
               (c) neither its nor its subcontractors’ personnel within five
(5) years preceding the Effective Date have been convicted of any offense
required to be listed under FDA regulations;
               (d) it and its subcontractors shall comply with all applicable
laws and regulations in the performance of its obligations under the Agreement;
               (e) neither it nor its subcontractors shall use any Ineligible
Person or a person on an Exclusion List in connection with the performance of
any of its obligations or activities under the Agreement; and
               (f) it has filed with the FDA the ANDA listed on Exhibit B.
          9.3 Disclaimer of Warranties. Except for those warranties set forth in
Sections 9.1 and 9.2, neither party makes any warranty, written, oral, express
or implied, with respect to Development Program, the New Product, the ANDA
Products or the Authorized Products. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY
BOTH PARTIES.
          9.4 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS

16



--------------------------------------------------------------------------------



 



UNDER THE AGREEMENT OR A PARTY’S OBLIGATIONS UNDER SECTION 10
(INDEMNIFICATION) OR A BREACH BY IMPAX OF SECTION 4.2, UNDER NO CIRCUMSTANCES
SHALL EITHER PARTY BE LIABLE FOR LOSS OF USE OR PROFITS OR OTHER COLLATERAL,
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR CONTRACT.
          9.5 Equitable Relief.
               9.5.1 Each party acknowledges and agrees that the covenants
contained in this Agreement regarding the confidentiality and use of the
Confidential Information of the disclosing party are reasonable and necessary to
protect the legitimate interests of the disclosing party, that the disclosing
party would not have entered into this Agreement in the absence of such
covenants, and that the receiving party’s breach or threatened breach of such
covenants shall cause the disclosing party significant and irreparable harm, the
amount of which shall be extremely difficult to estimate and ascertain, and for
which money damages shall not be adequate. Each party further acknowledges and
agrees that the disclosing party shall have the right to apply to any court of
competent jurisdiction for an injunction order restraining any breach or
threatened breach of the covenants contained in this Agreement regarding
confidentiality and use of the Confidential Information and specifically
enforcing such covenants, without the necessity of posting any bond or security
or giving the receiving party an opportunity to cure, in addition to seeking any
other remedy available to the disclosing party in law or equity. Each party
agrees that it shall not challenge any of the foregoing acknowledgements and
agreements concerning injunctive relief in any proceeding brought by a
disclosing party.
               9.5.2 Impax acknowledges and agrees that the obligations and
undertakings of Impax pursuant to Section 4.2 of this Agreement are reasonable
and necessary to protect the legitimate interests of Medicis, that Medicis would
not have entered into this Agreement in the absence of such provision, and that
Impax’s breach or threatened breach or failure to comply with Section 4.2 of
this Agreement shall cause Medicis significant and irreparable harm, the amount
of which shall be extremely difficult to estimate and ascertain, and for which
money damages shall not be adequate. Impax further acknowledges and agrees that
Medicis shall have the right to apply to any court of competent jurisdiction for
an injunction order restraining any breach or threatened breach of Section 4.2
of this Agreement and specifically enforcing the terms and provisions of such
Sections of this Agreement, without the necessity of posting any bond or
security or giving Impax an opportunity to cure, in addition to seeking any
other remedy available to Medicis in law or equity. Impax agrees that it shall
not challenge any of the foregoing acknowledgements and agreements concerning
injunctive relief in any proceeding brought by Medicis.
     10. INDEMNIFICATION.
          10.1 Medicis Indemnification. Medicis shall indemnify, defend and hold
harmless Impax and its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Impax Parties”) from and
against any and all liabilities, obligations, penalties, judgments,
disbursements of any kind and nature, losses,

17



--------------------------------------------------------------------------------



 



damages, costs and expenses (including, without limitation, reasonable
attorney’s fees and costs) (collectively, “Losses”) incurred as a result of any
claims, demands, actions or other proceedings by Third Parties against any of
the Impax Parties to the extent arising out of (a) a breach by Medicis of any
representation, warranty or covenant under this Agreement, (b) any failure of
Medicis to comply with applicable laws and regulations in the performance of its
obligations under this Agreement, or (c) the research, development, regulatory
approval or commercialization of the New Product by or on behalf of Medicis,
except to the extent that such Losses arise out of Impax’s breach of any
representation, warranty or covenant under this Agreement.
          10.2 Impax Indemnification. Impax shall indemnify, defend and hold
harmless Medicis and its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Medicis Parties”) from
and against any and all Losses incurred as a result of any claims, demands,
actions or other proceedings by Third Parties against any of the Medicis Parties
to the extent arising out of (a) a breach by Impax of any representation,
warranty or covenant under this Agreement, (b) any failure of Impax to comply
with applicable laws and regulations in the performance of its obligations under
this Agreement, or (b) the research, development, regulatory approval or
commercialization of the ANDA Products by or on behalf of Impax, except to the
extent that such Losses arise out of Medicis’ breach of any representation,
warranty or covenant under this Agreement.
          10.3 Obligations. A party which intends to claim indemnification under
this Section 10 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 10. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
          10.4 Responsible Party. With respect to the prosecution or defense of
any litigation or proceeding asserted by or against Impax with respect to any of
the ANDA Products, Impax shall be solely responsible for all costs, expenses,
damages and other liabilities with respect to such litigation or proceeding,
except to the extent subject to Section 10.1. With respect to the prosecution or
defense of any litigation or proceeding asserted by or against Medicis with
respect to the New Product, Medicis shall be solely responsible for all costs,

18



--------------------------------------------------------------------------------



 



expenses, damages and other liabilities with respect to such litigation or
proceeding, except to the extent subject to Section 10.2.
     11. GENERAL PROVISIONS.
          11.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

         
 
  If to Medicis:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: Chief Executive Officer
 
      Facsimile: 480-291-5163
 
       
 
  with a copy to:   Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: General Counsel
 
      Facsimile: 480-291-5163
 
       
 
  If to Impax:   Impax Laboratories, Inc.
 
      30831 Huntwood Avenue
 
      Hayward, California 94544
 
      Attn: President, Generics Division
 
      Facsimile: 510-471-1595
 
       
 
  With a copy to:   Impax Laboratories, Inc.
 
      30831 Huntwood Avenue
 
      Hayward, California 94544
 
      Attn: Legal Department
 
      Facsimile: 510-476-2092

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 11.1.
          11.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Impax and
Medicis and their respective permitted successors and assigns.
          11.3 Bankruptcy. All rights granted under this Agreement by Impax to
Medicis are and shall be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code,

19



--------------------------------------------------------------------------------



 



licenses of rights to “intellectual property” as defined under Section 101(52)
of the US. Bankruptcy Code. The parties agree that Medicis, as a licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code, subject to performance by
Medicis of its pre-existing obligations under this Agreement. The parties
further agree that, if a bankruptcy proceeding is commenced by or against Impax,
Medicis shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and the same, if not already in Medicis’ possession,
shall be promptly delivered to Medicis (a) after any such commencement of a
bankruptcy proceeding upon request of Medicis, unless Impax elects to continue
to perform all of its obligations under this Agreement, or (b) if not delivered
under subsection (a) above, upon the rejection of this Agreement by or on behalf
of Impax upon written request therefore by Medicis.
          11.4 Waiver. None of the provisions of this Agreement (including the
Exhibits hereto) shall be considered waived by any party hereto unless such
waiver is agreed to, in writing, by authorized agents of such party. The failure
of a party to insist upon strict conformance to any of the terms and conditions
hereof, or failure or delay to exercise any rights provided herein or by law
shall not be deemed a waiver of any rights of any party hereto.
          11.5 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          11.6 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party without the written approval of the other party; provided, however,
that either party may assign this Agreement without such consent (i) to any
Affiliate; and (ii) in the case of a merger, consolidation, change in control or
sale of all or substantially all of the assets of the Relevant Business Unit of
the party seeking such assignment or transfer and such transaction relates to
the business or assets covered by this Agreement and the resulting entity
assumes all of the obligations under this Agreement. For the purposes of this
Section 11.6, the “Relevant Business Unit” shall mean, with respect to Impax,
the generics division of Impax, and with respect to Medicis, the medical
dermatology division of Medicis. No assignment shall be valid unless the
permitted assignee(s) assumes all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of its obligations hereunder. Any purported assignment in violation
of this Section 11.6 shall be void.
          11.7 Independent Contractor. Impax and Medicis are acting under this
Agreement as independent contractors and neither shall be considered an agent
of, or joint venturer with, the other. Unless otherwise provided herein to the
contrary, each party shall furnish all expertise, labor, supervision, machining
and equipment necessary for the performance of its obligations hereunder and
shall obtain and maintain all building and other permits and licenses required
by public authorities.
          11.8 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Arizona, without regard to the principles
of conflicts of laws. The federal and state courts in the

20



--------------------------------------------------------------------------------



 



State of Arizona shall have jurisdiction over the parties hereto in all matters
arising hereunder and the parties hereto agree that the venue will be a state or
federal court in the State of Arizona.
          11.9 Severability. If any term or provision of this Agreement shall
for any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          11.10 Headings, Interpretation; Construction. The headings used in
this Agreement are for convenience only and are not part of this Agreement. In
the event that Medicis makes a claim for damages based on rescission or breach
of this Agreement, nothing in this Agreement shall be construed as precluding
Medicis from seeking recovery of those amounts paid by Medicis under this
Agreement to the extent such amounts are recoverable under applicable law and
Impax’s liability is not limited by Section 9.4.
          11.11 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

                  IMPAX LABORATORIES, INC.   MEDICIS PHARMACEUTICAL CORPORATION
   
 
               
By:
  /s/ Arthur A. Koch, Jr.   By:   /s/ Mark Prygocki    
 
               
 
               
Name:
  Arthur A. Koch, Jr.   Name:   Mark Prygocki    
 
               
 
               
Title:
  SVP — CFO   Title:   COO    
 
               

22



--------------------------------------------------------------------------------



 



EXHIBIT A
Target Product Profile
XXXXX.

23



--------------------------------------------------------------------------------



 



EXHIBIT B
ANDA
ANDA No. XXXXX; for XXXXX

24